OPINION — AG — ' UNDER THE PROVISIONS OF 28 Ohio St. 1961 111 [28-111](B) EVERY FOREIGN CORPORATION MUST FILE AN ANNUAL AFFIDAVIT, STATING THE MAXIMUM AMOUNT OF CAPITAL THIS CORPORATION HAS INVESTED IN OKLAHOMA DURING THE CURRENT FISCAL YEAR AND IF THE AMOUNT THEY HAVE INVESTED IN OKLAHOMA EXCEEDS THE AMOUNT THEY PAID ON IN THE PRIOR YEAR OR AT THE TIME THEY WERE DOMESTICATED THEY MUST PAY 1/10TH OR 1 % (PERCENT) OF SAID ADDITIONAL CAPITAL INVESTED IN OKLAHOMA NOT TO EXCEED, HOWEVER, THE TOTAL AMOUNT AUTHORIZED CAPITAL.   THE QUESTION HAS ARISEN AS TO WHETHER THE SECRETARY OF STATE SHOULD ACCEPT THE ANNUAL AFFIDAVIT AND THE $3.00 FILING FEE PLUS THE AMOUNT OF ADDITIONAL FEES THAT MIGHT BE DUE IF THE CORPORATION FILING THE SAME HAS BEEN OUSTED FOR FAILURE TO FILE SAID AFFIDAVIT ON TIME ' ? — THE AG IS OF THE OPINION THAT THE SECRETARY OF STATE IS NOT AUTHORIZED BY LAW TO NOW ACCEPT THE AFFIDAVIT AND FILING AND OTHER FEES REFERRED TO BY YOU. CITE: 18 Ohio St. 1961 1.204 [18-1.204], OPINION NO. JUNE 28, 1960 — MEMO (FRED HANSEN)